Citation Nr: 1229916	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bromhidrosis with dermatophyte and hyperhidrosis of both feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Bromhidrosis with dermatophyte and hyperhidrosis is manifested by less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bromhidrosis with dermatophyte and hyperhidrosis are not met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 7813-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  He was notified of the provisions of the VCAA by the RO in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the July 2007 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Veteran has also been provided with VA medical examinations in August 2007 and January 2009 to assess the current nature of his feet.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Board finds the case is adequately developed for appellate review.
Legal Criteria - General

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Factual background

The Veteran was granted service connection for a bilateral foot disorder in a May 2003 decision based on complaints of tinea pedis and peeling and wrinkling of the skin in service. 

During an August 2007 VA examination the Veteran complained of dry, itchy skin and "white spots" in the scalp.  He also described thickening of the toenails and odor that has been treated as fungus in the past.  He reported he uses a topical over the counter product daily that is neither a corticosteroid nor an immunosuppressive treatment.  Upon physical examination, the examiner noted occasional 3-4mm hypopigmented macules on the vertex of the scalp, thickening and yellowish discoloration of all ten toenails.  Percent of the exposed body was less than 5 percent, and percent of total body affected was less than 5 percent.  The diagnoses were well-controlled eczema and onychomycosis. 

A private treatment record dated in February 2008 indicated the Veteran was examined for eczema.  

A November 2008 private treatment record also includes findings of subacute dermatitis of both the upper and lower legs and lower abdomen and scalp.  The diagnosis was dermatitis. 

During a January 2009 VA examination, the Veteran complained that his feet ache when he is on them for any extended period of time as well as with walking.  He reported thick skin over the posterior heels and an intermittent rash along the waistline.  He also stated he has occasional scale to the scalp, as well as along the mustache line.  He complained of no other skin conditions.  Upon examination, the examiner found the left fifth webspace maceration and odor consistent with tinea pedis.  There were heavy calluses noted on the posterior aspect and posterior plantar aspect of the heels associated with abnormal weight bearing as well as one area of heavy callosity over the first metatarsal head of the left foot.  There were no other lesions to the feet.  The remainder of the web space was without lesion.  There was no evidence of onychomycosis, tinea cruris, or dyshydrosis to the feet.  Total skin area involved on the exam was less than one percent of the total body surface area.  The diagnoses were callosities of the heels and left metatarsal head, plantar aspect, secondary to abnormal weight bearing from his obesity.  The examiner noted that tinea pedis was not secondary to eczema nor to the condition treated during service.  Seborrhea dermatitis to the nasal labial fold and the mustache line was not secondary to eczema.  The examiner found that none of the Veteran's current complaints or findings is secondary to, or a continuation of, the diagnoses that he received in service. 

Analysis

Based upon the evidence of record, the Board finds the Veteran's service-connected feet disability does not warrant a rating in excess of 10 percent. 

The Veteran is currently rated under Diagnostic Codes 7899-7806.  Rating criteria for dermatitis or eczema provide that a 10 percent rating is warranted, when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the previous 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In this case, the Veteran's bilateral foot disorder is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected with no more than topical therapy required.  There is no evidence of scarring or disfigurement and the present disability is adequately evaluated under the criteria of diagnostic codes 7813 and 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The Board recognizes the Veteran's claims that his service-connected skin disorder has spread to his scalp and body; however, there is no objective medical evidence to support that assertion.  In fact, the January 2009 VA examiner specifically opined that none of the Veteran's current complaints or findings is secondary to, or a continuation of, the diagnoses that he received in service.

The probative evidence of record shows involvement to the bilateral feet with no more than topical treatment required.  There is no evidence of corticosteroid or other immunosuppressive medication.  There is no probative evidence of any period of flare-ups of this skin disability during the course of this appeal and the Board finds the available medical findings are adequate for an adequate determination of this appeal.  Therefore, entitlement to a disability rating in excess of 10 percent for bromhidrosis with dermatophyte and hyperhidrosis must be denied.

While the Board does not doubt the sincerity of the Veteran's belief that his service-connected bilateral foot disorder is more severely disabling than rated as a result of the reduction, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter-such as the severity of a disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

The Board has considered whether the Veteran's bromhidrosis with dermatophyte and hyperhidrosis of both feet presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, there is no indication that the disorder has markedly interfered with employment or has required periods of hospitalization.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bromhidrosis with dermatophyte and hyperhidrosis of both feet is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


